DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Typo error.
Claim 1, line 4 recites: “…the shell comprises a shell body and a cover plate, wherein the shell body (1.1) has a…” It appears that this reference numeral is unnecessary.
Claim 1, line 14 recites: “…sequentially along an air path from the air inlet to the air outlet (; and the…” It appears that the parenthesis is a typo error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over He, L. (CN109395515A, relied on machine translation, hereinafter He) in view of Son et al. (KR20150014821A, relied on machine translation, hereinafter Son) and Hidemitsu et al. (WO2019117081A1, relied on machine translation, hereinafter Hidemitsu).
	In regards to Claim 1, He discloses an ultraviolet air sterilizer for disinfecting bacterium and virus, comprising a shell (#12), a sandwich activated carbon cloth filter element (#8), a nanometer titanium dioxide screen filter (#7 photocatalyst screen filter comprising titanium dioxide), an ultraviolet light source (#5), and a fan (#17) (see figure 2 below and paragraphs [0016] and [0037]); wherein 
the shell (#12) comprises a shell body and a cover plate (#13), wherein the shell body has a cavity; the shell body is provided with an air inlet (#19) and an opening; the air inlet (#19) and the opening are each connected to the cavity; the cover plate (#13) is configured for opening and sealing the opening; the cover plate (#13) is provided with an air outlet connected to the cavity (air escapes from air outlet top cover #13) (see figure 2 below and paragraphs [0037] and [0040]); 
the sandwich activated carbon cloth filter element (#8), the nanometer titanium dioxide screen filter (#7), the ultraviolet light source (#5), and the fan (#17) are provided in the cavity of the shell body; the sandwich activated carbon cloth filter element (#8), the nanometer titanium dioxide screen filter (#7), and the fan (#17) are arranged sequentially along an air path from the air inlet (#19) to the air outlet; and the ultraviolet light source (#5) is configured for emitting ultraviolet light to the nanometer titanium dioxide screen filter (#7) (see figure 2 below and paragraphs [0037]-[0038]).

    PNG
    media_image1.png
    613
    446
    media_image1.png
    Greyscale


He fails to disclose a heat sinking kit, wherein the heat sinking kit provided in the cavity of the shell body, and the heat sinking kit is arranged sequentially between the titanium dioxide screen filter and the fan, and a power switch for turning on the ultraviolet light source and the fan is provided on the shell body.
However, Son teaches an air purification device comprising a shell (#10) comprising a cavity, an air inlet (#112) and an air outlet (#114) connected to the cavity, an activated carbon filter (#136), a photocatalytic filter (#132), an ultraviolet light source (#120 LED), a heat sink (#140) and a fan (#150) are provided in the cavity of the shell (#10).  The ultraviolet light source (#120) for emitting ultraviolet light for photocatalysis that works with the photocatalytic filter (#132) for eliminating bacteria and removing odors from the air.  The ultraviolet light source (#120 LED part) may be arranged to engage the heat sink disposed within the cavity, and the heat sink is made of a material having excellent thermal conductivity to quickly conduct heat generated from the LED (#120) to the outside of the case (#10) (see figure 1 and paragraphs [0012]-[0017]).
Since the ultraviolet light source (#120 LED) directly emits ultraviolet light to the photocatalytic filter (#132) for photocatalysis and the LED (#120) is engaged to the heat sink (#140), it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He by including a heat sinking kit within the cavity, as claimed by the applicant, with a reasonable expectation of success, as Son teaches an air purification device comprising a shell comprising a cavity, an air inlet and an air outlet connected to the cavity, an activated carbon filter, a photocatalytic filter, an ultraviolet light source, a heat sink and a fan provided in the cavity of the shell, wherein the ultraviolet light source for emitting ultraviolet light for photocatalysis that works with the photocatalytic filter for eliminating bacteria and removing odors from the air and the ultraviolet light source may be arranged to engage the heat sink disposed within the cavity, and the heat sink is made of a material having excellent thermal conductivity to quickly conduct heat generated from the LED to the outside of the case (see paragraphs [0012]-[0017]).
Examiner notes that the since He discloses that the sandwich activated carbon cloth filter element (#8), the nanometer titanium dioxide screen filter (#7), the ultraviolet light source (#5) and fan (#17) are sequentially arranged along an air path from the air inlet to the air outlet and Son teaches that the ultraviolet light source (#120 LED) is arranged to engage the heat sink (#140) disposed within the cavity and also directly emits ultraviolet light to the photocatalytic filter (#132) by being disposed adjacent to the photocatalytic filter (#132), it is considered prima facie obvious, absent evidence to the contrary, that the heat sink will be reasonably arranged sequentially between the titanium dioxide screen filter and the fan along an air path from the air inlet to the air outlet, as claimed by the applicant.
He, in view of Son, fails to disclose a power switch for turning on the ultraviolet light source and the fan is provided on the shell body.
However, Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet (#63A) and an air outlet (#65A), a titanium dioxide photocatalytic filter (#2), an activated carbon filter (#72), an ultraviolet light source (#30), a fan (#7) and a power supply (#8) having a power switch (#85) for turning on the ultraviolet light source (#30) and the fan (#7) is provided on the shell (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, by having a power switch for turning on the ultraviolet light source and the fan provided on the shell body, as claimed by the applicant, with a reasonable expectation of success, as Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet and an air outlet, a titanium dioxide photocatalytic filter, an activated carbon filter, an ultraviolet light source, a fan and a power supply having a power switch for turning on the ultraviolet light source and the fan is provided on the shell, thereby making it easy for the user to turn on or turn off the ultraviolet source and/or fan when needed (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
In regards to Claim 2, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 1.  He further discloses wherein the shell body has a cylindrical structure, the air inlet (#19) is provided at a lower part of a sidewall of the shell body, and the cover plate (#13) is provided at a top part of the shell body; the sandwich activated carbon cloth filter element (#8) is located in a lower part of the cavity, the nanometer titanium dioxide screen filter (#7) is located directly above the sandwich activated carbon cloth filter element (see figure 2).  The combination of He, in view of Son, teaches wherein the heat sinking kit is located directly above the nanometer titanium dioxide screen filter, as discussed above in claim 1.
Examiner notes that although He, as modified above, is silent in regards to wherein air from the air inlet flows into a middle channel of the sandwich activated carbon cloth filter element through a sidewall of the sandwich activated carbon cloth filter element, the air flowing into the middle channel of the sandwich activated carbon cloth filter element passes through a nanometer titanium dioxide layer in the nanometer titanium dioxide screen filter and the air passing through the nanometer titanium dioxide screen filter is cooled by the heat sinking kit and then the air is discharged from the air outlet by the fan, He, as modified above, discloses substantially the same ultraviolet air sterilizer with substantially identical structural limitations, as claimed by the applicant.  Therefore, it is considered reasonably obvious, absent evidence to the contrary, that He’s ultraviolet air sterilizer, as modified above, is capable of functioning in the same manner as claimed, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01. 
In regards to Claim 4, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 2.  Although He, as modified above, is silent in regards to wherein the sandwich activated carbon cloth filter element, the nanometer titanium dioxide screen filter, the heat sinking kit and the fan are detachably provided on an inner wall of the shell body, making these structures detachable/separable is a mere engineering design choice in order to obtain a desired end-result, such as for ease of maintenance and replacement of these parts, is considered prima facie obvious, and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
In regards to Claim 5, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 1.  Hidemitsu further teaches the power supply (#8) has a control board (#80), i.e. control system, on an inner wall of the shell,  and a power switch (#85) for turning on the ultraviolet light source (#30) and the fan (#7) is provided on the shell (see figures 2 and 11, and paragraphs  [0041], [0044]-[0045], [0049] and [0051]).  Since the power supply (#8) has the control board on an inner wall of the shell and has the power switch provided on the shell, it is considered obvious, absent evidence to the contrary, that the power switch (#85) is also connected to the control board (#80) of the power supply (#8), as claimed by the applicant.
Examiner notes that although Hidemitsu discloses one power switch (#85) for controlling both the fan and the ultraviolet light source, having two switches instead of one for controlling the fan and the ultraviolet light source independently, is a mere engineering design choice, such as for independently controlling the fan and the ultraviolet source based on the user’s needs, is considered prima facie obvious as it is a mere duplication of parts, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, by having a control system provided on an inner wall of the shell body, wherein the power switch comprises a fan control switch for controlling the fan and an ultraviolet light source switch for controlling the ultraviolet light source, and each of the fan control switch and the ultraviolet light source switch is connected to the control system, as claimed by the applicant, with a reasonable expectation of success, as Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet and an air outlet, a titanium dioxide photocatalytic filter, an activated carbon filter, an ultraviolet light source, a fan and a power supply having a power switch for turning on the ultraviolet light source and the fan is provided on the shell, thereby making it easy for the user to turn on or turn off the ultraviolet source and/or fan when needed (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
In regards to Claim 9, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 2.  Hidemitsu further teaches the power supply (#8) has a control board (#80), i.e. control system, on an inner wall of the shell,  and a power switch (#85) for turning on the ultraviolet light source (#30) and the fan (#7) is provided on the shell (see figures 2 and 11, and paragraphs  [0041], [0044]-[0045], [0049] and [0051]).  Since the power supply (#8) has the control board on an inner wall of the shell and has the power switch provided on the shell, it is considered obvious, absent evidence to the contrary, that the power switch (#85) is also connected to the control board (#80) of the power supply (#8), as claimed by the applicant.
Examiner notes that although Hidemitsu discloses one power switch (#85) for controlling both the fan and the ultraviolet light source, having two switches instead of one for controlling the fan and the ultraviolet light source independently, is a mere engineering design choice, such as for independently controlling the fan and the ultraviolet source based on the user’s needs, is considered prima facie obvious as it is a mere duplication of parts, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, by having a control system provided on an inner wall of the shell body, wherein the power switch comprises a fan control switch for controlling the fan and an ultraviolet light source switch for controlling the ultraviolet light source, and each of the fan control switch and the ultraviolet light source switch is connected to the control system, as claimed by the applicant, with a reasonable expectation of success, as Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet and an air outlet, a titanium dioxide photocatalytic filter, an activated carbon filter, an ultraviolet light source, a fan and a power supply having a power switch for turning on the ultraviolet light source and the fan is provided on the shell, thereby making it easy for the user to turn on or turn off the ultraviolet source and/or fan when needed (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
In regards to Claim 11, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 4.  Hidemitsu further teaches the power supply (#8) has a control board (#80), i.e. control system, on an inner wall of the shell,  and a power switch (#85) for turning on the ultraviolet light source (#30) and the fan (#7) is provided on the shell (see figures 2 and 11, and paragraphs  [0041], [0044]-[0045], [0049] and [0051]).  Since the power supply (#8) has the control board on an inner wall of the shell and has the power switch provided on the shell, it is considered obvious, absent evidence to the contrary, that the power switch (#85) is also connected to the control board (#80) of the power supply (#8), as claimed by the applicant.
Examiner notes that although Hidemitsu discloses one power switch (#85) for controlling both the fan and the ultraviolet light source, having two switches instead of one for controlling the fan and the ultraviolet light source independently, is a mere engineering design choice, such as for independently controlling the fan and the ultraviolet source based on the user’s needs, is considered prima facie obvious as it is a mere duplication of parts, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, by having a control system provided on an inner wall of the shell body, wherein the power switch comprises a fan control switch for controlling the fan and an ultraviolet light source switch for controlling the ultraviolet light source, and each of the fan control switch and the ultraviolet light source switch is connected to the control system, as claimed by the applicant, with a reasonable expectation of success, as Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet and an air outlet, a titanium dioxide photocatalytic filter, an activated carbon filter, an ultraviolet light source, a fan and a power supply having a power switch for turning on the ultraviolet light source and the fan is provided on the shell, thereby making it easy for the user to turn on or turn off the ultraviolet source and/or fan when needed (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Son and Hidemitsu, and further in view of Lu et al. (US Pat. Pub. No. 2018/0290900, hereinafter Lu).
In regards to Claim 3, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 2, but fails to disclose wherein a lower end of the heat sinking kit is provided with a quartz glass layer, and the quartz glass layer and the heat sinking kit from an integrated structure.
However, Lu teaches a fluid sterilization device including a shell having a reaction chamber, i.e. cavity, an ultraviolet light source, and a controller, wherein the ultraviolet light source emits light to the reaction chamber, and the fluid entering the reaction chamber may be a gas or a liquid, wherein the gas may be air, oxygen etc. (see paragraphs [0004] and [0034]).   
Lu further teaches wherein the fluid sterilization device (#500) includes light sources (#525 UV light source) on a circuit board, a quartz plate (#560), i.e. quartz glass layer, a heat sink (#503), wherein the quartz plate (#560) and the heat sink (#503) form an integrated structure, wherein the quartz plate (#560) is present to prevent short-circuit resulted from fluid directly contacting the circuit board and the light source (#525) thereon (see figures 10A-10B and paragraph [0107]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son and Hidemitsu, by having a lower end of the heat sinking kit to be provided with a quartz glass layer, and the quartz glass layer and the heat sinking kit form an integrated structure, as claimed by the applicant, with a reasonable expectation of success, as Lu teaches a fluid sterilization device including a shell having a reaction chamber, i.e. cavity, an ultraviolet light source, and a controller, wherein the ultraviolet light source emits light to the reaction chamber, and the fluid entering the reaction chamber may be a gas or a liquid, wherein the gas may be air, oxygen etc., wherein the ultraviolet light source has a circuit board, a quartz plate, i.e. quartz glass layer, and a heat sink, wherein the quartz plate and the heat sink form an integrated structure, whereby the quartz plate is present to prevent short-circuit resulted from fluid directly contacting the circuit board and the light source thereon (see figures 10A-10B and paragraph [0107]).
In regards to Claim 10, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 1.  Hidemitsu further teaches the power supply (#8) has a control board (#80), i.e. control system, on an inner wall of the shell,  and a power switch (#85) for turning on the ultraviolet light source (#30) and the fan (#7) is provided on the shell (see figures 2 and 11, and paragraphs  [0041], [0044]-[0045], [0049] and [0051]).  Since the power supply (#8) has the control board on an inner wall of the shell and has the power switch provided on the shell, it is considered obvious, absent evidence to the contrary, that the power switch (#85) is also connected to the control board (#80) of the power supply (#8), as claimed by the applicant.
Examiner notes that although Hidemitsu discloses one power switch (#85) for controlling both the fan and the ultraviolet light source, having two switches instead of one for controlling the fan and the ultraviolet light source independently, is a mere engineering design choice, such as for independently controlling the fan and the ultraviolet source based on the user’s needs, is considered prima facie obvious as it is a mere duplication of parts, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, by having a control system provided on an inner wall of the shell body, wherein the power switch comprises a fan control switch for controlling the fan and an ultraviolet light source switch for controlling the ultraviolet light source, and each of the fan control switch and the ultraviolet light source switch is connected to the control system, as claimed by the applicant, with a reasonable expectation of success, as Hidemitsu teaches a photocatalytic device for sterilizing gas/air comprising a shell having a cavity and provided with an air inlet and an air outlet, a titanium dioxide photocatalytic filter, an activated carbon filter, an ultraviolet light source, a fan and a power supply having a power switch for turning on the ultraviolet light source and the fan is provided on the shell, thereby making it easy for the user to turn on or turn off the ultraviolet source and/or fan when needed (see figures 2 and 11, and paragraphs [0044]-[0045], [0049] and [0051]).
Claims 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Son and Hidemitsu and further in view of Fujita et al. (JP4448558B2, relied on machine translation, hereinafter Fujita).
In regards to Claim 6, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 5, but fails to disclose wherein the fan has a variable-frequency drive. 
However, Fujita teaches an air purifier comprising a shell having a cavity, an air inlet (#12) and a fan outlet connected to the cavity, an ultraviolet lamp (#3), an antibacterial prefilter (#2), a photocatalyst filter (#5), and a fan (#11).  The fan (#11) has variable adjusting means for the rotation of the speed of the fan.  Provided is an air purifier that increases the number of rotations of a fan, increases the wind speed and volume, increases the amount of ozone decomposition, and supplies detoxified air into the room (see page 2, line 53 to page 3, line 91).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son and Hidemitsu, by substituting a known fan for another known fan having a variable-frequency drive, as claimed by the applicant, with a reasonable expectation of success, as Fujita teaches an air purifier comprising a shell having a cavity, an air inlet and a fan outlet connected to the cavity, an ultraviolet lamp, an antibacterial prefilter, a photocatalyst filter, and a fan, wherein the fan has variable adjusting means for the rotation of the speed of the fan, thereby obtaining an air purifier that can efficiently increase the number of rotations of the fan, increases the wind speed and volume, and hence, efficiently increases the amount of ozone decomposition, and improves the supply of detoxified air into the room (see page 2, line 53 to page 3, line 91).
In regards to Claim 12, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 9, but fails to disclose wherein the fan has a variable-frequency drive. 
However, Fujita teaches an air purifier comprising a shell having a cavity, an air inlet (#12) and a fan outlet connected to the cavity, an ultraviolet lamp (#3), an antibacterial prefilter (#2), a photocatalyst filter (#5), and a fan (#11).  The fan (#11) has variable adjusting means for the rotation of the speed of the fan.  Provided is an air purifier that increases the number of rotations of a fan, increases the wind speed and volume, increases the amount of ozone decomposition, and supplies detoxified air into the room (see page 2, line 53 to page 3, line 91).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son and Hidemitsu, by substituting a known fan for another known fan having a variable-frequency drive, as claimed by the applicant, with a reasonable expectation of success, as Fujita teaches an air purifier comprising a shell having a cavity, an air inlet and a fan outlet connected to the cavity, an ultraviolet lamp, an antibacterial prefilter, a photocatalyst filter, and a fan, wherein the fan has variable adjusting means for the rotation of the speed of the fan, thereby obtaining an air purifier that can efficiently increase the number of rotations of the fan, increases the wind speed and volume, and hence, efficiently increases the amount of ozone decomposition, and improves the supply of detoxified air into the room (see page 2, line 53 to page 3, line 91).
In regards to Claim 14, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 11, but fails to disclose wherein the fan has a variable-frequency drive. 
However, Fujita teaches an air purifier comprising a shell having a cavity, an air inlet (#12) and a fan outlet connected to the cavity, an ultraviolet lamp (#3), an antibacterial prefilter (#2), a photocatalyst filter (#5), and a fan (#11).  The fan (#11) has variable adjusting means for the rotation of the speed of the fan.  Provided is an air purifier that increases the number of rotations of a fan, increases the wind speed and volume, increases the amount of ozone decomposition, and supplies detoxified air into the room (see page 2, line 53 to page 3, line 91).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son and Hidemitsu, by substituting a known fan for another known fan having a variable-frequency drive, as claimed by the applicant, with a reasonable expectation of success, as Fujita teaches an air purifier comprising a shell having a cavity, an air inlet and a fan outlet connected to the cavity, an ultraviolet lamp, an antibacterial prefilter, a photocatalyst filter, and a fan, wherein the fan has variable adjusting means for the rotation of the speed of the fan, thereby obtaining an air purifier that can efficiently increase the number of rotations of the fan, increases the wind speed and volume, and hence, efficiently increases the amount of ozone decomposition, and improves the supply of detoxified air into the room (see page 2, line 53 to page 3, line 91).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Son, Hidemitsu and Lu, and further in view of Fujita.
In regards to Claim 13, He, in view of Son and Hidemitsu, discloses the ultraviolet air sterilizer as recited in claim 10, but fails to disclose wherein the fan has a variable-frequency drive. 
However, Fujita teaches an air purifier comprising a shell having a cavity, an air inlet (#12) and a fan outlet connected to the cavity, an ultraviolet lamp (#3), an antibacterial prefilter (#2), a photocatalyst filter (#5), and a fan (#11).  The fan (#11) has variable adjusting means for the rotation of the speed of the fan.  Provided is an air purifier that increases the number of rotations of a fan, increases the wind speed and volume, increases the amount of ozone decomposition, and supplies detoxified air into the room (see page 2, line 53 to page 3, line 91).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the ultraviolet air sterilizer as disclosed by He, in view of Son, Hidemitsu and Lu, by substituting a known fan for another known fan having a variable-frequency drive, as claimed by the applicant, with a reasonable expectation of success, as Fujita teaches an air purifier comprising a shell having a cavity, an air inlet and a fan outlet connected to the cavity, an ultraviolet lamp, an antibacterial prefilter, a photocatalyst filter, and a fan, wherein the fan has variable adjusting means for the rotation of the speed of the fan, thereby obtaining an air purifier that can efficiently increase the number of rotations of the fan, increases the wind speed and volume, and hence, efficiently increases the amount of ozone decomposition, and improves the supply of detoxified air into the room (see page 2, line 53 to page 3, line 91).

Allowable Subject Matter
Claims 7-8, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759